DISCIPLINARY ACTION
CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of Respondent Richard J. Silberfein of Hoboken, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law pending final disposition of the ethics proceeding captioned OAE v. Silberfein, Docket No. XIV-92-196E.
IT IS ORDERED that:
1. Richard J. Silberfein of Hoboken, admitted to practice in this State in 1989, is temporarily suspended from the practice of law, effective immediately, and until further Order of the Court.
2. Richard J. Silberfein is hereby restrained and enjoined from practicing law during the period of suspension.
3. Richard J. Silberfein shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.